NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 MENGYA HUANG,                                      No.      14-70830

                   Petitioner,                      Agency No. A200-267-034

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Mengya Huang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards created by the REAL ID Act, Ren

v. Holder, 648 F.3d 1079, 1083, 1089-91 (9th Cir. 2011), and we deny the petition

for review.

      We do not consider the materials Huang references in and attaches to her

opening brief that are not part of the administrative record. See Fisher v. INS, 79
F.3d 955, 963 (9th Cir. 1996) (en banc).

      Substantial evidence supports the BIA’s conclusion that Huang did not

sufficiently corroborate her claim. See Aden v. Holder, 589 F.3d 1040, 1046 (9th

Cir. 2009) (record did not compel the conclusion that petitioner’s corroborative

evidence satisfied his burden of proof). Further, the BIA reasonably rejected her

explanations as to why she could not obtain corroborating evidence. See Ren, 648
F.3d at 1092 n.12. Thus, we deny the petition for review as to Huang’s claims for

asylum, withholding of removal, and CAT protection. See Aden, 589 F.3d at

1046-47.

      PETITION FOR REVIEW DENIED.




                                           2                                 14-70830